COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Commitment of Richard A. Dunsmore

Appellate case number:     01-18-00183-CV

Trial court case number: 84023-CV

Trial court:               412th Judicial District Court of Brazoria County

         Appellant Richard A. Dunsmore has filed three notices of appeal from interlocutory trial
court orders. In the original notice of appeal, filed on March 9, 2018, Dunsmore attempts to appeal
the trial court’s February 7, 2018 order denying his unauthorized petition for release. Dunsmore
filed a second notice of appeal on July 9, 2018, and attempting to appeal the trial court’s June 15,
2018 order denying his motion to modify the commitment order. Dunsmore also filed a third notice
of appeal on July 9, 2018, which attempts to appeal from a June 15, 2018 order denying a motion
to vacate the judgment of commitment. Duplicate notices of appeal were filed on July 30, 2018.
        Because these notices of appeal challenge different trial court orders, the Clerk of this court
is ordered to open new appellate cause numbers for the notices of appeal filed on July 9, 2018. The
appeal from the trial court’s February 7, 2018 order will remain in appellate cause number 01-18-
00183-CV.
       Appellate cause number 01-18-01031-CV will contain the appeal from the trial court’s
June 15, 2018 order denying Dunsmore’s motion to modify the commitment order. The notices of
appeal filed on July 9, 2018 and July 30, 2018, challenging the trial court’s June 15, 2018 order
denying Dunsmore’s motion to modify the commitment order are transferred to appellate cause
number 01-18-01031-CV.
       Appellate cause number 01-18-01032-CV will contain the appeal from the trial court’s
June 15, 2018 order denying Dunsmore’s motion to vacate judgment. The notices of appeal filed
on July 9, 2018 and July 30, 2018, challenging the trial court’s June 15, 2018 order denying
Dunsmore’s motion to vacate judgment are transferred to appellate cause number 01-18-01032-
CV.
       It is so ORDERED.


Judge’s signature: __/s/ Michael Massengale_____
                Acting individually    Acting for the Court


Date: _November 19, 2018_____